DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

              Response to Arguments
2.      Applicant’s arguments filed 11/8/22 have been fully considered but are not persuasive. Applicant amends the claims to recite “wherein each substitute video segment of the plurality of substitute video segments is associated with a respective watermark identifier” and a substitute video segment “selected from the plurality of substitute video segments based on the watermark identifiers” and argues that the prior art of record does not teach the newly amended claims. The Examiner disagrees. 
        Bakar et al., US 2014/0282695 of record teaches of “wherein each substitute video segment of the plurality of substitute video segments is associated with a respective watermark identifier” and a substitute video segment “selected from the plurality of substitute video segments based on the watermark identifiers” (See [0011], [0046], [0051]-[0053], [0056], [0069] which discloses of advertisement identifiers within the payload of the watermark and using that identifier to retrieve the advertisement from storage which can be from the server or playback device). For the reasons stated above and detailed below, the rejections are maintained.
        Furthermore, as indicated in the interview dated 11-3-22, the Examiner suggests incorporating subject matter detailing the DAC network proxy, its interconnectivity to the network, and its functionality as specified in [0052]-[0055] of the applicant’s specification such as the consolidating of requests to make a single request to the ad server in conjunction with the current subject matter to overcome the prior art of record and advance prosecution. 

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.    Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in further view of Yu et al., US 2015/0237410, in further view of Mills et al., US 9,380,332, and in further view of Eyer et al., US 2016/0277793.

        Regarding claim 1, Teinila teaches of a computer-implemented method of performing content substitution, comprising:
        sending, by a computing device to a content recognition system, values usable to determine one or more candidate portions of a video channel being displayed by the computing device, each value derived from a set of pixels of a pixel patch of one or more video frames of the video channel being displayed by the computing device (See [0004], [0006], [0031], [0034]-[0036], [0044], and [0051]-[0052] which discloses the device sending to the server/ad broker the ad placement metadata which includes data points/values according to the displayed content on the device. Further, the broadcasted content includes at least of dvb-h which includes video channels for displayed content; [0049]-[0050] teaches of using keywords associated with a scene such as a keywords indicating a scene such as a shopping scene with a compact car. Moreover, [0050] clearly teaches of using OCR and image recognition/processing of the video to determine the contextual data and keywords. It should further be noted that OCR on video data would read on being derived from a set of pixels of a pixel patch of a video frame of the video channel being displayed; See [0044] which discloses that the ad slots of the channel are determined based on the metadata which includes video data values of at least time and duration);
        sending, by the computing device, one or more requests for a plurality of substitute video segments corresponding to candidate portions of the video channel being displayed by the computing device (See [0044] which discloses the device sending the request to the ad broker/server for requesting one or more advertisements for the upcoming slots in the content), the candidate portions of the video channel being determined based at least on the values corresponding to the video channel being displayed by the computing device (See [0044] which discloses that the ad slots of the channel are determined based on the metadata which includes video data points/values of at least time and duration);
       receiving, on the computing device, the plurality of substitute video segments corresponding to the candidate portions of the video channel (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of receiving the ads from the ad broker for the upcoming ad slots);
       storing, in a storage of the computing device, plurality of substitute video segments (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of storing the ads locally in advance of the upcoming ad slot);
       identifying identifiers in video of the video channel, each identifier indicating a presence of a candidate portion, of the candidate portions of the video channel for content substitution (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of which discloses identifying context and metadata information including start times and durations within the video of the ad slots);
       obtaining, from the storage of the computing device, a substitute video segment, the substitute video segment corresponding to the candidate portion for content substitution, wherein the substitute video segment is obtained in response to identifying the identifier (See [0004] [0006], [0033], [0039]-[0041], [0044], [0048]-[0049], and [0051]-[0052] which discloses of fetching the advertisement that is stored locally on the computing device in advance of the upcoming identified ad slot which was identified); and 
       replacing a video segment included in the video channel with the substitute video segment (See [0004] [0006], [0033], [0039]-[0041], [0044], and [0051]-[0052] which discloses of replacing the ad slot with the advertisement).

      Teinila is silent with respect to the identifiers being that of a watermark identifiers in  video frames, wherein each substitute video segment of the plurality of substitute video segments is associated with a respective watermark identifier, and a substitute video segment selected from the plurality of substitute video segments based on the watermark identifiers.
        However, in the same field of endeavor, Bakar teaches of the identifiers being that of a watermark identifiers in video frames (See [0025], [0045], and [0050]-[0051]), wherein each substitute video segment of the plurality of substitute video segments is associated with a respective watermark identifier, and a substitute video segment “selected from the plurality of substitute video segments based on the watermark identifiers (See [0011], [0046], [0051]-[0053], [0056], [0069] which discloses of advertisement identifiers within the payload of the watermark and using that identifier to retrieve the advertisement from storage which can be from the server or playback device).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila to have incorporated the teachings of Bakar for the mere benefit of being able to identify ad slots using different techniques and placing/inserting the desired ad in the slot.

       The combination of Teinila and Bakar is silent with respect to wherein the values are of a set of pixel values where each pixel value of the set of pixel values being derived from a set of pixels of a pixel patch of a video frame of the video channel being displayed by the computing device, and where the candidate portions of the video channel are determined based on the set of pixel values, and wherein the set of pixel values is representative of only a portion of the pixels of the video frame.
      However, in the same field of endeavor, Yu teaches of wherein the values are of a set of pixel values where each pixel value of the set of pixel values being derived from a set of pixels of a pixel patch of a video frame of the video channel being displayed by the computing device, where the candidate portions of the video channel are determined based on the set of pixel values, and wherein the set of pixel values is representative of only a portion of the pixels of the video frame (See [0021]-[0026], [0040]-[0053], and [0063]-[0069] which discloses of extracting from the video channel being displayed, average RGB values form each pixel of the multiple squares/patches such that the content can be identified and an appropriate candidate portion/ad determined such that a contextual ad may be displayed; Fig.5b and fig.5c; [0111]-[0116] which discloses of loose image and rich image whereby the dividing blocks is of squares that only take up a portion of the video frame).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Teinila and Bakar for the mere benefit of being able to identify the region in which the watermark is located.
   
       The combination of Teinila, Bakar, and Yu is silent with respect to wherein the storage is of a cache memory, where the plurality of substitute video segments are pre-cached to reduce a latency occurring during the video segment replacement.
     However, in the same field of endeavor, Mills teaches of wherein the storage is of a cache memory, where the plurality of substitute video segments are pre-cached to reduce a latency occurring during the video segment replacement (See col.3 lines 10-31).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, and Yu to have incorporated the teachings of Mills for the mere benefit of a faster and more seamless transitioning of displaying the ads.

        The combination of Teinila, Bakar, Yu, and Mills is silent with respect to wherein the watermark identifiers include at least one duplicate water identifier.
      However, in the same field of endeavor, Eyer teaches of wherein the watermark identifiers include at least one duplicate water identifier (See [0131] and [0140]).

      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, Yu, and Mills to have incorporated the teachings of Eyer for the mere benefit of ensuring a watermark can be more easily recognized and for increasing signal to noise ratio which in turn lowers the false positive rates. 

       Regarding claim 8, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.
5.    Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in further view of Yu et al., US 2015/0237410, in further view of Mills et al., US 9,380,332, in view of Eyer et al., US 2016/0277793, and in further view of Redol, US 2015/0304698.
        Regarding claim 2, the combination of Teinila, Bakar, Yu, Mills, and Eyer teaches the method of claim 1.
       The combination is silent with respect to further comprising: identifying one or more computing devices connected to a same local area network as the computing device; and transmitting content related to the video segment to the one or more computing devices. 
       However, in the same of endeavor, Redol teaches of identifying one or more computing devices connected to a same local area network as the computing device; and transmitting content related to the video segment to the one or more computing devices (See [0071], [0074], and [0083] which discloses identifying a second display device/mobile device to selection and transmitting/sending the content to the mobile device). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, Yu, Mills, and Eyer to have incorporated the teachings of Redol for the mere benefit of providing advertisements to a secondary screen such that it does not interference with primary content.
       Regarding claim 3, the combination teaches method of claim 2, wherein the content includes the video segment (See Redol, [0071], [0074], and [0083] which discloses sending the ad content to the mobile device). 
         Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2.
         Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3.
       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
       Regarding claim 17, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 3.    
6.    Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in view of Yu et al., US 2015/0237410, in further view of Mills et al., US 9,380,332, in view of Eyer et al., US 2016/0277793, in further view of Redol, US 2015/0304698, and in further view of Bonvolanta et al., US 10,506,296.
        Regarding claim 4, the combination of Teinila, Bakar, Yu, Mills, Redol, and Eyer teaches the method of claim 2. The combination is silent with respect to wherein the content includes additional content related to the video segment.
         However, in the same field of endeavor, Bonvolanta teaches of wherein the content includes additional content related to the video segment (See Fig.2, 205; col.2 to col.3 line 9).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, Yu, Mills, Redol, and Eyer to have incorporated the teachings of Bonvolanta for the mere benefit of being able to view additional information/perform transactions on an advertisement on a secondary display such that the primary content on the primary device is not interrupted.
       Regarding claim 11, the claim has been analyzed and rejected for the same reason set forth in the rejection of claim 4.

        Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 4.

7.    Claims 5-7, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teinila et al., US 2009/0327346 in view of Bakar et al., US 2014/0282695, in further view of Yu et al., US 2015/0237410, in further view of Mills et al., US 9,380,332, in view of Eyer et al., US 2016/0277793, and in further view of Gordon, US 2012/0117584.
         Regarding claim 5, the combination of Teinila, Bakar, Yu, Mills, and Eyer teaches the method of claim 1. 
       The combination of Teinila, Bakar, Yu, Mills, and Eyer is silent with respect to further comprising: detecting a channel change from the video channel to a different video channel; and stopping display of the substitute video segment in response to detecting the channel change.
        However, in the same field of endeavor, Gordon teaches of detecting a channel change from the video channel to a different video channel (See Gordon, [0121] which discloses detecting a channel change); and stopping display of the substitute video segment in response to detecting the channel change (See Gordon, [0121] which discloses ceasing presenting the replacement content upon the channel change). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Teinila, Bakar, Yu, Mills, and Eyer to have incorporated the teachings of Gordon for the mere benefit of being able to start display of different content from a different channel.
        Regarding claim 6, the combination teaches the method of claim 1, further wherein the video channel is identified by comparing video data of the video segment with stored video data to find a closest match (See Gordon, [0218] which discloses finding a match for the video channel). 
         Regarding claim 7, the combination teaches the method of claim 6, further wherein the video channel is identified by determining a match between an unknown video data point and one or more candidate video data points (See Gordon, [0254]-[0262], [0273]-[0274], [0281], and [0295]-[0300] which discloses of identifying the fingerprint/channel by determining a match of an unknown sequence/watermark and one of a plurality of potential candidate video data point matches), wherein the match is an approximate match based on the candidate video data point being a closest video data point of the one or more candidate video data points to the unknown video data point (See [0254]-[0262], [0273]-[0274], [0281], and [0295]-[0300] which discloses of where the approximate match/match is based on more similarity/closest video point according to predefined thresholds of matching the potential candidate reference watermarks than not matching. In addition, it is further disclosed that current broadcast windows are also given more weight as to match candidate video points that are within/closest to the video data point than the unknown video data point. The Examiner suggests further clarifying what the video data points are (unknown and known) as well as to further define what is meant by being a closest video data point as to further advance prosecution). 
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 13, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 6. 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 5.
       Regarding claim 20, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7.
Conclusion
8.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov